Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 04/20/2020:
Claims 1 and 3-11 have been examined.
Claim 2 has been canceled by Applicant.
Claims 1 and 3-11 have been allowed.
Claim Objections
1.	Claim 3 (as published) objected to because of the following informalities: claim 3, as amended in the original filing, appears to be of a correct dependency, e.g., “3. (Currently amended) The electric motor according to Claim 1…,” since claim 2 has been canceled, while claim 3, as published, appears to be of an incorrect dependency, e.g., “3. The electric motor according to claim 2-1…,” which is believed is a typo in the claim dependency, as published. Appropriate correction [in the dependency of published claim 3] is required.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Hamasaki (US 20150126319A1) taken either individually or in combination with other prior art of Hasegawa (US 20050129559A1), LEE (us 20160040672A1), Watanabe (US 20190120086A1), NAGAOKA (US 20180017055A1), KAWARAZAKI (US 20170343100A1), YOKOYAMA (US 20160084546A1), MOROE (US 20160047379A1), KINJO (US 20150330680A1), ODA (US 20150167689A1), Johnson (US 20040035967A1) and Tsumagari (US 6158980), who describe a drive device for a construction machine, which includes a speed reducer and a brake mechanism, wherein the speed reducer has a casing in which lubricating oil and the brake mechanism are provided, and wherein the brake mechanism includes: a ring-shaped brake piston; and a brake plate configured to generate a braking force by a pressing force of the brake piston, and wherein the brake piston has: a plurality of oil pockets provided in the brake piston at respective positions along a circumferential direction of the brake piston, each of the oil pockets formed as a space capable of storing lubricating oil; oil inlets allowing lubricating oil rising during operation of the drive device to be introduced into the oil pockets respectively; and oil outlets allowing lubricating oil stored in the respective oil pockets to be discharged.
In regards to claims 1 and 3-11, Hamasaki (US 20150126319A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
a drive unit discharging the lubricating oil inside the storage portion into the first space, wherein the drive unit includes: 
a piston provided outside the first space and configured to advance and retreat with respect to the partition wall and defining the storage portion together with the partition wall, 
a spring provided inside the storage portion and pressing the piston in a direction away from the partition wall, and 
a movement mechanism moving the piston so as to approach the partition wall against a pressure of the spring, and wherein 
the storage portion is open to the first space via a hole portion formed in the partition wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662